DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on July 24, 2022.  Claims 1-13 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Examiner’s Note
Examiner called the Applicant to propose Examiner’s amendment by substituting the limitation “a diameter of several microns to several tens of micros” with the specific diameter range as disclosed in the Specification.  Applicant did not accept the proposed Examiner’s amendment and requested a written Office action.
Claim Objections
Claim 1, line 17: “viscoelastic properties of the fluid” should be “viscoelastic properties of the liquid” for consistency
Claim 1, line 19: “the concentration zone” should be “the concentration area” for consistency
Claim 5, line 2: “the viscoelastic fluid” should be “the viscoelastic liquid”
Claim 6, line 3: “the viscoelastic fluid” should be “the viscoelastic liquid”
Claim 7, line 2: “the viscoelastic fluid” should be “the viscoelastic liquid”
Claim 8, line 2: “the viscoelastic fluid” should be “the viscoelastic liquid”
Claim 13, line 2: “the fluid” should be “the viscoelastic liquid”
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the unobstructed outlet channel” in line 8.  There is insufficient antecedent basis for the limitation “unobstructed outlet channel” in the claim.  The limitation “each unobstructed outlet channel” is not a sufficient antecedent basis. Claim 1 further recites “the unobstructed outlet channel being single or multiple” in line 8. It seems that the unobstructed outlet channel may be a single channel or multiple channels. It is suggested to be “the cross-section surface of each unobstructed outlet channel of a single or multiple outlet channel, each unobstructed outlet channel having a diameter.” As a result, it is suggested to change “multiple unobstructed outlet channels” in claim 6, line 2 and claim 9, lines 2-3 into “the multiple unobstructed outlet channel.”
Claim 1 recites “a diameter of several microns to several tens of microns” in claim 1, line 9.  It is unclear what the diameter range is for one of ordinary skill in the art to be certain about the claimed subject matter.
Claim 1 recites “a diameter of several microns to several tens of microns” in line 26-27.  It is unclear whether this diameter is the same as the diameter recited in line 9.
All subsequent dependent claims 2-13 are rejected due to their dependencies on rejected base claim 1.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of Applicant’s amendment and new ground of rejection does not rely on the matter specifically challenged in the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/           Primary Examiner, Art Unit 1795